                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


UNITED STATES OF AMERICA,

        Plaintiff,                                            Criminal No. 17-CR-20274

vs.                                                           HON. BERNARD A. FRIEDMAN

JUMANA NAGARWALA, et al.,

      Defendants.
_____________________________/

                         OPINION AND ORDER
               GRANTING DEFENDANTS’ MOTION TO DISMISS
      COUNTS ONE THROUGH SIX OF THE THIRD SUPERSEDING INDICTMENT

                This matter is presently before the Court on defendants’ motion to dismiss counts one

through six of the third superseding indictment1 [docket entry 307]. The government has filed a

response in opposition, defendants have filed a reply, and the Court has heard oral argument. For

the following reasons, the Court shall grant the motion.

                This case concerns female genital mutilation (“FGM”). There are eight defendants.

The government alleges that Dr. Jumana Nagarwala performed the procedure, that Dr. Fakhruddin

Attar allowed Dr. Nagarwala to use his clinic in Livonia, Michigan, to perform the procedure, that

Farida Attar and Tahera Shafiq assisted Dr. Nagarwala in performing the procedure, and that the


        1
         The motion is entitled “motion to dismiss counts one, two, three, four, and five.” When
this motion was filed, the operative indictment was the second superseding, and counts one
through five thereof charged defendants with committing, conspiring to commit, and aiding and
abetting the commission of female genital mutilation in violation of 18 U.S.C. §§ 2, 116, and
371. After the motion was filed, the grand jury returned a third superseding indictment, and
counts one through six thereof likewise charge defendants with committing, conspiring to
commit, and aiding and abetting the commission of female genital mutilation in violation of 18
U.S.C. §§ 2, 116, and 371. Therefore, the Court construes the instant motion as seeking the
dismissal of counts one through six of the third superseding indictment.
other defendants (Farida Arif, Fatema Dahodwala, Haseena Halfal, and Zainab Hariyanawala), who

are the mothers of the victims, brought their daughters to the clinic for the procedure. The

government alleges that four of the victims are residents of Michigan, three are residents of Illinois,

and two are residents of Minnesota.

                 Count one of the third superseding indictment charges all of the defendants with

conspiracy to commit FGM, in violation of 18 U.S.C. § 371. Counts two through six charge all of

the defendants with committing FGM and with aiding and abetting each other in doing so, in

violation of 18 U.S.C. §§ 1162 and 2. Count seven charges Dr. Nagarwala with “conspiracy to travel


       2
           Section 116 states:

                 (a) Except as provided in subsection (b), whoever knowingly
                 circumcises, excises, or infibulates the whole or any part of the labia
                 majora or labia minora or clitoris of another person who has not
                 attained the age of 18 years shall be fined under this title or
                 imprisoned not more than 5 years, or both.

                 (b) A surgical operation is not a violation of this section if the
                 operation is--

                        (1) necessary to the health of the person on whom it is
                        performed, and is performed by a person licensed in the place
                        of its performance as a medical practitioner; or

                        (2) performed on a person in labor or who has just given birth
                        and is performed for medical purposes connected with that
                        labor or birth by a person licensed in the place it is performed
                        as a medical practitioner, midwife, or person in training to
                        become such a practitioner or midwife.

                 (c) In applying subsection (b)(1), no account shall be taken of the
                 effect on the person on whom the operation is to be performed of any
                 belief on the part of that person, or any other person, that the
                 operation is required as a matter of custom or ritual.

                 (d) Whoever knowingly transports from the United States and its

                                                   2
with intent to engage in illicit sexual conduct,” in violation of 18 U.S.C. § 2423(b). And count eight

charges four of the defendants with conspiracy to obstruct an official proceeding, in violation of 18

U.S.C. § 1512(k).

Defendants’ Motion to Dismiss

               Defendants seek dismissal of all of the FGM charges – substantive, conspiracy, and

aiding and abetting – on the grounds that Congress lacked authority to enact § 116(a) (“the FGM

statute”). Defendants argue that Congress may exercise legislative authority only to the extent

allowed by the Constitution, and that the only potentially applicable sources of congressional power

– the Necessary and Proper Clause and the Commerce Clause3 – do not grant it authority to prohibit

FGM. In response, the government argues that each of these clauses independently provided

Congress with the authority to enact the statute. In deciding this motion, the Court is aware that it

may invalidate a federal statute “only upon a plain showing that Congress has exceeded its

constitutional bounds,” United States v. Morrison, 529 U.S. 598, 607 (2000), and that “the lack of

constitutional authority to pass the act in question [must be] clearly demonstrated.” Nat’l Fed’n of




               territories a person in foreign commerce for the purpose of conduct
               with regard to that person that would be a violation of subsection (a)
               if the conduct occurred within the United States, or attempts to do so,
               shall be fined under this title or imprisoned not more than 5 years, or
               both.
       3
          Defendants also argue that Section 5 of the Fourteenth Amendment (which states that
“[t]he Congress shall have power to enforce, by appropriate legislation, the provisions of this
article”) does not empower Congress to prohibit FGM. Defs.’ Br. at 14-20. In its response brief,
the government indicates that it does not rely on the Fourteenth Amendment as a basis for
upholding the FGM statute. Rather, the government argues only that Congress has authority to
criminalize FGM based on the Necessary and Proper Clause and the Commerce Clause; the
government reserves “the right to assert other grounds in future cases, should the facts and
circumstances so merit.” Gov’t’s Resp. at 15 n.16.

                                                  3
Indep. Bus. v. Sebelius, 567 U.S. 519, 538 (2012).

       A. The Necessary and Proper Clause

               Article I, Section 8, Clause 18 of the Constitution grants Congress the power

               [t]o make all Laws which shall be necessary and proper for carrying
               into Execution the foregoing Powers, and all other Powers vested by
               this Constitution in the Government of the United States, or in any
               Department or Officer thereof.

The Necessary and Proper Clause is not an independent grant of power, but it permits Congress to

legislate to carry out powers enumerated elsewhere in the Constitution. See United States v.

Comstock, 560 U.S. 126, 134 (2010) (noting that “whether the Necessary and Proper Clause grants

Congress the legislative authority to enact a particular federal statute, we look to see whether the

statute constitutes a means that is rationally related to the implementation of a constitutionally

enumerated power”).

               In the present case, the government argues that the relevant enumerated power resides

in Article II, Section 2, Clause 2, which gives the President “Power, by and with the Advice and

Consent of the Senate to make Treaties, provided two thirds of the Senators present concur.”

Congress may pass legislation to effectuate a treaty, see, e.g., Missouri v. Holland, 252 U.S. 416

(1920),4 but only to the extent that the two are rationally related. See United States v. Lue, 134 F.3d

79, 84 (2nd Cir. 1998) (citing McCulloch v. Maryland, 17 U.S. 316 (1819)). Further, “no agreement

with a foreign nation can confer power on the Congress, or on any other branch of Government,



       4
          The Court notes that two justices expressed their disagreement with this proposition in
United States v. Bond, 572 U.S. 844, 873-82 (2014) (Scalia and Thomas, JJ., concurring)
(criticizing Holland’s statement that “[i]f the treaty is valid there can be no dispute about the
validity of the statute under Article I, § 8, as a necessary and proper means to execute the powers
of the Government” as “unreasoned and citation-less”).

                                                  4
which is free from the restraints of the Constitution.” Reid v. Covert, 354 U.S. 1, 16 (1957).

                The treaty on which the government relies in the present case is the International

Covenant on Civil and Political Rights (“ICCPR”),5 which the Senate ratified in 1992. Specifically,

the government points to two provisions of this treaty: Article 3, which calls on the signatories to

“ensure the equal right of men and women to the enjoyment of all civil and political rights set forth

in the present Covenant”; and Article 24, which states that “[e]very child shall have, without any

discrimination as to race, colour, sex, language, religion, national or social origin, property or birth,

the right to such measures of protection as are required by his status as a minor, on the part of his

family, society and the State.”6 The government argues that Congress, by enacting the FGM statute,

acted reasonably to carry out these two treaty obligations.

                The Court rejects the government’s argument for two reasons. First, there is no




        5
          The first 27 Articles of the ICCPR are substantive provisions; Articles 28-53 deal with
reporting and enforcement mechanisms and ratification procedures. The substantive articles
cover a wide range of political and civil rights, e.g., the “right of self-determination” (Art. 1),
gender equality (Art. 3), the right not to be “subjected to torture or to cruel, inhuman or
degrading treatment or punishment” (Art. 7), trial and detention rights (Art. 9 and 14),
prohibition of debtors’ prison (Art. 11), freedom of movement (Art. 12), prohibition of ex post
facto laws (Art. 15), prohibition of “arbitrary or unlawful interference with . . . privacy, family,
home or correspondence, [and] unlawful attacks on . . . honour and reputation” (Art. 17),
freedom of conscience and expression (Art. 18 and 19), prohibition of war propaganda and hate
speech (Art. 20), the right of assembly (Art. 21), “freedom of association with others, including
the right to form and join trade unions” (Art. 22), “the right of men and women of marriageable
age to marry and to found a family” (Art. 23), the right to “vote and to be elected at genuine
periodic elections” (Art. 25), equal protection of the law (Art. 26), and the rights of ethnic,
religious, and linguistic minorities (Art. 27).
        6
         Article 7 of the ICCPR, which prohibits torture and “cruel, inhuman or degrading
treatment or punishment,” arguably is more closely related to the FGM statute than is either
Article 3 or Article 24. However, the government indicates that “[t]he U.S. has lodged a
reservation to Article 7 and does not rely on this article to make its arguments here.” Gov’t’s Br.
at 19 n.18.

                                                   5
rational relationship between the FGM statute and Article 3, which obligates member states “to

ensure the equal right of men and women to the enjoyment of all civil and political rights set forth

in the present Covenant.” This article seeks to ensure equal civil and political rights (e.g., the

freedom of expression, the right to participate in elections, and protections for defendants in criminal

proceedings) for men and women, while the FGM statute seeks to protect girls aged seventeen and

younger from a particular form of physical abuse. There is simply no rational relationship between

Article 3 and the FGM statute. The latter does not effectuate the purposes of the former in any way.

                The relationship between the FGM statute and Article 24 is arguably closer. As

noted, that article states that “[e]very child shall have, without any discrimination as to race, colour,

sex, language, religion, national or social origin, property or birth, the right to such measures of

protection as are required by his status as a minor, on the part of his family, society and the State.”

Still, the relationship between the FGM statute and Article 24 is tenuous. Article 24 is an anti-

discrimination provision, which calls for the protection of minors without regard to their race, color,

sex, or other characteristics. As laudable as the prohibition of a particular type of abuse of girls may

be, it does not logically further the goal of protecting children on a nondiscriminatory basis.

                Second, even assuming the treaty and the FGM statute are rationally related,

federalism concerns deprive Congress of the power to enact this statute. In adopting the ICCPR,

each member state obligated itself to “take the necessary steps, in accordance with its constitutional

processes . . . to adopt such laws or other measures as may be necessary to give effect to the rights

recognized in the present Covenant.” ICCPR Art. 2 ¶ 2. The constitutional processes in the United

States include the important – indeed, foundational – division of authority between the states and

the federal government, as recognized in the report of the Senate Committee on Foreign Relations,


                                                   6
which recommended that the Senate ratify this treaty subject to various reservations, understandings,

and declarations. One of these understandings was

                [t]hat the United States understands that this Convention shall be
                implemented by the Federal Government to the extent that it
                exercises legislative and judicial jurisdiction over the matters covered
                therein, and otherwise by the state and local governments; to the
                extent that state and local governments exercise jurisdiction over
                such matters, the Federal Government shall take measures
                appropriate to the Federal system to the end that the competent
                authorities of the state or local governments may take appropriated
                [sic] measures for the fulfillment of the Convention.

Defs.’ Ex. S at 23 (Report of the Senate Committee on Foreign Relations dated Mar. 2, 1992). This

understanding comported with one recommended by the Bush Administration, see id. at 9, which

offered the following explanation:

                        In light of Article 50 (“The provisions of the present
                Covenant shall extend to all parts of federal States without any
                limitations or exceptions”), it is appropriate to clarify that, even
                though the Covenant will apply to state and local authorities, it will
                be implemented consistent with U.S. concepts of federalism.

                                              *    *   *

                        The proposed understanding serves to emphasize domestically
                that there is no intent to alter the constitutional balance of authority
                between the State and Federal governments or to use the provisions
                of the Covenant to “federalize” matters now within the competence
                of the States.

Id. at 17-18.

                One aspect of this constitutional balance is that the “States possess primary authority

for defining and enforcing the criminal law.” Brecht v. Abrahamson, 507 U.S. 619, 635 (1993). In

the same vein, the Supreme Court has noted that in the area of “criminal law enforcement . . . States

historically have been sovereign,” United States v. Lopez, 514 U.S. 548, 564 (1995), and that “[t]he


                                                   7
Constitution . . . withhold[s] from Congress a plenary police power.” Id. at 566. In United States

v. Morrison, 529 U.S. 598, 615, 618 (2000), the Court noted the “Constitution’s distinction between

national and local authority” and that “[t]he regulation and punishment of intrastate violence . . . has

always been the province of the States.” Further, “we can think of no better example of the police

power, which the Founders denied the National Government and reposed in the States, than the

suppression of violent crime and vindication of its victims.” Id. at 618.

               In Bond v. United States, 572 U.S. 844 (2014), the Supreme Court commented on the

interplay between Congress’ authority to implement a treaty and the restraint on that authority

imposed by federalism concerns. In that case, defendant was charged with violating the Chemical

Weapons Convention Implementation Act, which Congress passed to effectuate the Convention on

the Prohibition of the Development, Production, Stockpiling, and Use of Chemical Weapons and

on Their Destruction. The Court found it unnecessary to rule on the constitutionality of the statute,

as it determined that defendant’s use of certain chemicals did not come within the statute’s definition

of a chemical weapon. Nonetheless, the Court’s comments on the federalism issue bear repeating:

               There is no reason to think the sovereign nations that ratified the
               Convention were interested in anything like Bond’s common law
               assault.

               Even if the treaty does reach that far, nothing prevents Congress from
               implementing the Convention in the same manner it legislates with
               respect to innumerable other matters–observing the Constitution’s
               division of responsibility between sovereigns and leaving the
               prosecution of purely local crimes to the States. The Convention,
               after all, is agnostic between enforcement at the state versus federal
               level: It provides that “[e]ach State Party shall, in accordance with its
               constitutional processes, adopt the necessary measures to implement
               its obligations under this Convention.” Art. VII(1), 1974 U.N.T.S.
               331 (emphasis added); see also Tabassi, National Implementation:
               Article VII, in Kenyon & Feakes 205, 207 (“Since the creation of
               national law, the enforcement of it and the structure and

                                                   8
               administration of government are all sovereign acts reserved
               exclusively for [State Parties], it is not surprising that the Convention
               is so vague on the critical matter of national implementation.”).

               Fortunately, we have no need to interpret the scope of the Convention
               in this case. Bond was prosecuted under section 229, and the statute–
               unlike the Convention–must be read consistent with principles of
               federalism inherent in our constitutional structure.

                                              *   *    *

               The Convention provides for implementation by each ratifying nation
               “in accordance with its constitutional processes.” Art. VII(1), 1974
               U.N.T.S. 331. As James Madison explained, the constitutional
               process in our “compound republic” keeps power “divided between
               two distinct governments.” The Federalist No. 51, p. 323 (C. Rossiter
               ed. 1961). If section 229 reached Bond’s conduct, it would mark a
               dramatic departure from that constitutional structure and a serious
               reallocation of criminal law enforcement authority between the
               Federal Government and the States. Absent a clear statement of that
               purpose, we will not presume Congress to have authorized such a
               stark intrusion into traditional state authority.

Id. at 856, 866 (emphasis added). Characteristically, Justice Scalia’s concurring opinion made the

argument somewhat more pointedly:

               Holland places Congress only one treaty away from acquiring a
               general police power.

               The Necessary and Proper Clause cannot bear such weight. As Chief
               Justice Marshall said regarding it, no “great substantive and
               independent power” can be “implied as incidental to other powers, or
               used as a means of executing them.” McCulloch v. Maryland, 4
               Wheat. 316, 411, 4 L.Ed. 579 (1819); see Baude, Rethinking the
               Federal Eminent Domain Power, 122 Yale L.J. 1738, 1749–1755
               (2013). No law that flattens the principle of state sovereignty,
               whether or not “necessary,” can be said to be “proper.” As an old,
               well-known treatise put it, “it would not be a proper or constitutional
               exercise of the treaty-making power to provide that Congress should
               have a general legislative authority over a subject which has not been
               given it by the Constitution.” 1 W. Willoughby, The Constitutional
               Law of the United States § 216, p. 504 (1910).


                                                  9
Id. at 879 (Scalia, J., concurring in the judgment) (emphasis added; footnotes omitted).

                 Application of these principles to the present case leads to the conclusion that

Congress overstepped its bounds by legislating to prohibit FGM. Like the common law assault at

issue in Bond, FGM is “local criminal activity” which, in keeping with longstanding tradition and

our federal system of government, is for the states to regulate, not Congress. Id. at 848. Therefore,

even accepting the government’s contention that the criminal punishment of FGM is rationally

related to the cited articles of the ICCPR, federalism concerns and the Supreme Court’s statements

regarding state sovereignty in the area of punishing crime – and the federal government’s lack of

a general police power – prevent Congress from criminalizing FGM. “[T]he principle that [t]he

Constitution created a Federal Government of limited powers, while reserving a generalized police

power to the States is deeply ingrained in our constitutional history.” Morrison, 529 U.S. at 618 n.8

(internal quotation marks omitted). The FGM statute cannot be sustained under the Necessary and

Proper Clause.

       B. The Commerce Clause

                 The government also argues that the Commerce Clause empowered Congress to

criminalize FGM. Article I, Section 8, Clause 3 of the Constitution grants Congress the power “[t]o

regulate Commerce with foreign Nations, and among the several States, and with the Indian Tribes.”

When Congress’ authority to legislate under this Clause is challenged, the test is whether “a rational

basis exists” for concluding that the activity being regulated “substantially affect[s] interstate

commerce.” Gonzales v. Raich, 545 U.S. 1, 22 (2005).




                                                 10
               1. Review of the Case Law

               Many cases have analyzed the issue of congressional power, and its limits, under the

Commerce Clause. Of the many such cases cited by the parties, in chronological order the Court

finds those that follow to be the most instructive.

               In Wickard v. Filburn, 317 U.S. 111 (1942), an Ohio farmer grew more wheat than

was permitted under the Agricultural Adjustment Act. The purpose of the statute “as related to

wheat is to control the volume moving in interstate and foreign commerce in order to avoid

surpluses and shortages and the consequent abnormally low or high wheat prices and obstructions

to commerce.” Id. at 115. Filburn was permitted to grow wheat on 11.1 acres, but he did so on 23

acres. He was fined for the 239 bushels he harvested on the excess acreage. Instead of paying,

Filburn brought suit to enjoin enforcement of this fine, arguing that the statute was unconstitutional

because it reached not only wheat that was sold on the open market but also wheat intended “wholly

for consumption on the farm,” which, he contended, had at most an indirect effect on interstate

commerce. Id. at 118.

               The Supreme Court rejected this argument because even if Filburn consumed the

excess wheat himself (e.g., for making flour or feeding his livestock or planting the next crop), his

doing so affected the overall wheat market, and this undermined Congress’ efforts to stabilize prices

and supply, as those efforts depended on accurate predictions about the total wheat production and

consumption each year. “That [Filburn’s] own contribution to the demand for wheat may be trivial

by itself is not enough to remove him from the scope of federal regulation where, as here, his

contribution, taken together with that of many others similarly situated, is far from trivial.” Id. at

127-28. That is, “even if [Filburn’s] activity be local and though it may not be regarded as


                                                 11
commerce, it may still, whatever its nature, be reached by Congress if it exerts a substantial

economic effect on interstate commerce.” Id. at 125.

               In Perez v. United States, 402 U.S. 146 (1971), defendant was convicted of loan

sharking under the Consumer Credit Protection Act. He challenged the statute on Commerce Clause

grounds, arguing that “all that is involved in loan sharking is a traditionally local activity.” Id. at

156-57. The Supreme Court rejected this argument because “[w]here the class of activities is

regulated and that class is within the reach of federal power, the courts have no power to excise, as

trivial, individual instances of the class.” Id. at 154. Further, “[e]xtortionate credit transactions,

though purely intrastate, may in the judgment of Congress affect interstate commerce.” Id. The

Court noted the extensive congressional findings showing the “tie-in between local loan sharks and

interstate crime.” Id. at 155. Congress found that “loan sharking [is] the second largest source of

revenue for organized crime,” that “organized crime takes over $350 million a year from America’s

poor through loan-sharking alone,” and that such money “serve[s] as a source of funds to

bookmakers, narcotics dealers, and other racketeers.” Id. at 155-56. The Court reasoned that based

on these findings, Congress could regulate local loan sharking because it is part of “organized

interstate crime.” Id. at 157.

               In United States v. Lopez, 514 U.S. 548 (1995), defendant brought a gun to his high

school. He was convicted of possessing a firearm at a school, in violation of the Gun-Free School

Zones Act. The Supreme Court vacated the conviction because Congress lacked authority under the

Commerce Clause to enact the statute. The Court began by identifying

               three broad categories of activity that Congress may regulate under
               its commerce power. First, Congress may regulate the use of the
               channels of interstate commerce. Second, Congress is empowered to
               regulate and protect the instrumentalities of interstate commerce, or

                                                  12
                persons or things in interstate commerce, even though the threat may
                come only from intrastate activities. Finally, Congress’ commerce
                authority includes the power to regulate those activities having a
                substantial relation to interstate commerce, i.e., those activities that
                substantially affect interstate commerce.

Id. at 558-59 (citations omitted). The Court noted that only the third category applied in that case.

The parties in the present case likewise agree that only the third category applies. As to this

category, “the proper test requires an analysis of whether the regulated activity ‘substantially affects’

interstate commerce.” Id. at 559. “Where economic activity substantially affects interstate

commerce, legislation regulating that activity will be sustained.” Id. at 560.

                The Court found no merit in the government’s explanation as to how possession of

a gun at a school substantially affects interstate commerce:

                        The Government’s essential contention . . . is that we may
                determine here that § 922(q) is valid because possession of a firearm
                in a local school zone does indeed substantially affect interstate
                commerce. The Government argues that possession of a firearm in
                a school zone may result in violent crime and that violent crime can
                be expected to affect the functioning of the national economy in two
                ways. First, the costs of violent crime are substantial, and, through
                the mechanism of insurance, those costs are spread throughout the
                population. Second, violent crime reduces the willingness of
                individuals to travel to areas within the country that are perceived to
                be unsafe. The Government also argues that the presence of guns in
                schools poses a substantial threat to the educational process by
                threatening the learning environment. A handicapped educational
                process, in turn, will result in a less productive citizenry. That, in
                turn, would have an adverse effect on the Nation’s economic
                well-being. As a result, the Government argues that Congress could
                rationally have concluded that § 922(q) substantially affects interstate
                commerce.

                        We pause to consider the implications of the Government’s
                arguments. The Government admits, under its “costs of crime”
                reasoning, that Congress could regulate not only all violent crime, but
                all activities that might lead to violent crime, regardless of how
                tenuously they relate to interstate commerce. Similarly, under the

                                                   13
               Government’s “national productivity” reasoning, Congress could
               regulate any activity that it found was related to the economic
               productivity of individual citizens: family law (including marriage,
               divorce, and child custody), for example. Under the theories that the
               Government presents in support of § 922(q), it is difficult to perceive
               any limitation on federal power, even in areas such as criminal law
               enforcement or education where States historically have been
               sovereign. Thus, if we were to accept the Government’s arguments,
               we are hard pressed to posit any activity by an individual that
               Congress is without power to regulate.

                                              *   *    *

                       To uphold the Government’s contentions here, we would have
               to pile inference upon inference in a manner that would bid fair to
               convert congressional authority under the Commerce Clause to a
               general police power of the sort retained by the States.

Id. at 563-64, 567. Additionally, the Court noted that the statute “by its terms has nothing to do with

‘commerce’ or any sort of economic enterprise”; that the statute “contains no jurisdictional element

which would ensure, through case-by-case inquiry, that the firearm possession in question affects

interstate commerce”; and that it is the states, not the federal government, that have “primary

authority for defining and enforcing the criminal law.” Id. at 561 & n.3.

               In United States v. Morrison, 529 U.S. 598 (2000), plaintiff alleged that the two

defendants raped her when the three were students at Virginia Polytechnic Institute. She sued them

under the Violence Against Women Act (“VAWA”), which created a private right of action for

victims of “crimes of violence motivated by gender.” The district court dismissed the complaint on

the grounds that Congress lacked authority, under the Commerce Clause or the Fourteenth

Amendment, to enact this statute. The Fourth Circuit affirmed. In affirming the Fourth Circuit, the

Supreme Court began by noting the importance of the fact that the VAWA did not regulate

economic activity:


                                                  14
               Gender-motivated crimes of violence are not, in any sense of the
               phrase, economic activity. While we need not adopt a categorical rule
               against aggregating the effects of any noneconomic activity in order
               to decide these cases, thus far in our Nation’s history our cases have
               upheld Commerce Clause regulation of intrastate activity only where
               that activity is economic in nature.

Id. at 613 (emphasis added). As in Lopez, the Court rejected the government’s explanations as to

how violent crime may affect interstate commerce. The Court quotes this passage at length because

the reasoning applies equally to the present case:

                      In contrast with the lack of congressional findings that we
               faced in Lopez, [the VAWA] is supported by numerous findings
               regarding the serious impact that gender-motivated violence has on
               victims and their families. But the existence of congressional findings
               is not sufficient, by itself, to sustain the constitutionality of
               Commerce Clause legislation. . . .

                       In these cases, Congress’ findings are substantially weakened
               by the fact that they rely so heavily on a method of reasoning that we
               have already rejected as unworkable if we are to maintain the
               Constitution’s enumeration of powers. Congress found that
               gender-motivated violence affects interstate commerce

                      “by deterring potential victims from traveling
                      interstate, from engaging in employment in interstate
                      business, and from transacting with business, and in
                      places involved in interstate commerce; . . . by
                      diminishing national productivity, increasing medical
                      and other costs, and decreasing the supply of and the
                      demand for interstate products.” H.R. Conf. Rep. No.
                      103–711, at 385, U.S.Code Cong. & Admin.News
                      1994, pp. 1803, 1853.

               Given these findings and petitioners’ arguments, the concern that we
               expressed in Lopez that Congress might use the Commerce Clause to
               completely obliterate the Constitution’s distinction between national
               and local authority seems well founded. The reasoning that
               petitioners advance seeks to follow the but-for causal chain from the
               initial occurrence of violent crime (the suppression of which has
               always been the prime object of the States’ police power) to every
               attenuated effect upon interstate commerce. If accepted, petitioners’

                                                 15
               reasoning would allow Congress to regulate any crime as long as the
               nationwide, aggregated impact of that crime has substantial effects on
               employment, production, transit, or consumption. Indeed, if Congress
               may regulate gender-motivated violence, it would be able to regulate
               murder or any other type of violence since gender-motivated
               violence, as a subset of all violent crime, is certain to have lesser
               economic impacts than the larger class of which it is a part.

                                               *    *   *

                       We accordingly reject the argument that Congress may
               regulate noneconomic, violent criminal conduct based solely on that
               conduct’s aggregate effect on interstate commerce. The Constitution
               requires a distinction between what is truly national and what is truly
               local. In recognizing this fact we preserve one of the few principles
               that has been consistent since the Clause was adopted. The regulation
               and punishment of intrastate violence that is not directed at the
               instrumentalities, channels, or goods involved in interstate commerce
               has always been the province of the States. Indeed, we can think of
               no better example of the police power, which the Founders denied the
               National Government and reposed in the States, than the suppression
               of violent crime and vindication of its victims.

Id. at 614-18 (emphasis added; citations and footnotes omitted).

               The Court pauses here to note an interesting point defendants make at pages 12-13

of their reply brief: The Supreme Court’s decision in Morrison, which post-dated ratification of the

ICCPR by eight years, did not mention that treaty as a possible basis for upholding the VAWA,

although this argument was raised in a lengthy amicus brief that was filed with the Supreme Court

by a group of international legal scholars and human rights experts. See Brzonkala v. Morrison,

Nos. 99-0005, 99-0029 (S. Ct. 1999), Brief Amici Curiae on Behalf of International Law Scholars

and    Huma n     Rights     Experts      in       Support   of    Petitioners,     available     at

https://cyber.harvard.edu/archived_content/events/vaw/readings/library/ILSHREamicuspet.html (last

visited on Nov. 14, 2018).

               In Norton v. Ashcroft, 298 F.3d 547 (6th Cir. 2002), plaintiffs were two anti-abortion

                                                   16
protesters who protested outside a Planned Parenthood clinic. They were threatened with arrest

under the Freedom of Access to Clinic Entrances Act, which prohibits the obstruction or

intimidation of those seeking or providing reproductive health services. Plaintiffs brought suit to

challenge the constitutionality of the statute, including on Commerce Clause grounds. In rejecting

this challenge, the Sixth Circuit began by interpreting Morrison as identifying

               four relevant considerations: 1) the economic nature of the activity;
               2) a jurisdictional element limiting the reach of the law to a discrete
               set of activities that has an explicit connection with, or effect on,
               interstate commerce; 3) express congressional findings regarding the
               regulated activity’s effects on interstate commerce; and 4) the link
               between the regulated activity and interstate commerce.

Id. at 555-56. Regarding the first factor, the Sixth Circuit found that the regulated activity –

blocking access to abortion clinics – is commercial in nature because of its direct economic effect

(causing clinics to close, delaying services, persuading some doctors not to provide services, etc.).

Regarding the second factor, the Sixth Circuit noted that the statute lacked a “formal jurisdictional

element,” but it found this to be unimportant “[i]n light of the extensive congressional findings

regarding the economically disruptive effects of clinic blockades and anti-abortion violence.” Id.

at 557. These findings, which are the third factor, were contained in extensive reports made by both

Senate and House committees, and also covered the fourth factor, i.e., the link between the activity

and interstate commerce. For example, Congress found that there is a national commercial market

for abortion services, that anti-abortion protests burden interstate commerce, that patients and

physicians often travel interstate to obtain or provide abortion services, and that protests sometimes

cause clinics to close and for some doctors to stop working in this field. The Sixth Circuit

concluded:

                       In addition to the documented economic disruption of clinic

                                                 17
                blockades and violent protests, Congress also found that this conduct
                was driven by a nationally unified and nationally coordinated
                anti-abortion movement. Congress found that many of these activities
                were organized and directed across state lines, and that the problem
                was increasingly beyond the scope of local and state authorities.
                H.R.Rep. No. 103–306, at 9, U.S.C.C.A.N., at 706.

                       Given the detailed congressional record, we are satisfied that
                Congress had a rational basis to conclude that the activities
                prohibited by the Act disrupted the national market for
                abortion-related services and decreased the availability of such
                services. Considered along with the other Morrison factors, we hold
                that Congress validly enacted the Act pursuant to its Commerce
                Clause power.

Id. at 559 (citation omitted).

                In Gonzales v. Raich, 545 U.S. 1 (2005), plaintiffs were California residents who

used marijuana for medical reasons, as allowed by that state’s Compassionate Use Act. One of the

plaintiffs grew her own marijuana plants, while the other received her marijuana free of charge from

two caregivers. After the DEA confiscated plaintiffs’ marijuana, plaintiffs sought an injunction

prohibiting the United States from enforcing the Controlled Substances Act (“CSA”) “to the extent

it prevents them from possessing, obtaining, or manufacturing cannabis for their personal medical

use.” Id. at 7. The district court denied the injunction, but the Ninth Circuit reversed, finding that

Congress could not regulate “the intrastate, noncommercial cultivation and possession of cannabis

for personal medical purposes.” Id. at 8.

                The Supreme Court reversed. As in Lopez and Morrison, the Court began by noting

that only the third category of Commerce Clause regulation was at issue, i.e., the “power to regulate

activities that substantially affect interstate commerce.” Id. at 17. The Court then rejected plaintiffs’

argument, finding “striking similarities” with Wickard:

                Wickard thus establishes that Congress can regulate purely intrastate

                                                   18
               activity that is not itself “commercial,” in that it is not produced for
               sale, if it concludes that failure to regulate that class of activity would
               undercut the regulation of the interstate market in that commodity.

               The similarities between this case and Wickard are striking. Like the
               farmer in Wickard, respondents are cultivating, for home
               consumption, a fungible commodity for which there is an established,
               albeit illegal, interstate market. . . . In both cases, the regulation is
               squarely within Congress’ commerce power because production of
               the commodity meant for home consumption, be it wheat or
               marijuana, has a substantial effect on supply and demand in the
               national market for that commodity.29
               _________________
               29
                  To be sure, the wheat market is a lawful market that Congress
               sought to protect and stabilize, whereas the marijuana market is an
               unlawful market that Congress sought to eradicate. This difference,
               however, is of no constitutional import. It has long been settled that
               Congress’ power to regulate commerce includes the power to prohibit
               commerce in a particular commodity.

Id. at 18-19 & n.29. The Court rejected plaintiffs’ argument that the statute could not be applied to

them because Congress had not made any findings that their intrastate cultivation and possession

of marijuana affected interstate commerce: “We need not determine whether respondents’ activities,

taken in the aggregate, substantially affect interstate commerce in fact, but only whether a ‘rational

basis’ exists for so concluding.” Id. at 22. The Court noted that “Congress did make findings

regarding the effects of intrastate drug activity on interstate commerce.” Id. at 21 n.32. Further,

“[g]iven the enforcement difficulties that attend distinguishing between marijuana cultivated locally

and marijuana grown elsewhere, and concerns about diversion into illicit channels, we have no

difficulty concluding that Congress had a rational basis for believing that failure to regulate the

intrastate manufacture and possession of marijuana would leave a gaping hole in the CSA.” Id. at

22 (citation and footnote omitted). The Court went on to distinguish Lopez and Morrison:

               Unlike those at issue in Lopez and Morrison, the activities regulated
               by the CSA are quintessentially economic. “Economics” refers to

                                                   19
                “the production, distribution, and consumption of commodities.”
                Webster’s Third New International Dictionary 720 (1966). The CSA
                is a statute that regulates the production, distribution, and
                consumption of commodities for which there is an established, and
                lucrative, interstate market. Prohibiting the intrastate possession or
                manufacture of an article of commerce is a rational (and commonly
                utilized) means of regulating commerce in that product.

Id. at 25-26 (footnote omitted).

                In United States v. Chambers, 441 F.3d 438 (6th Cir. 2006), defendant was convicted

of possessing child pornography – Polaroid photos he had taken himself and kept at home. On

appeal, he argued that the statute was unconstitutional as applied to him because his “homegrown”

pornography had no effect on interstate commerce. The Sixth Circuit rejected this argument based

on Raich, reasoning that both marijuana and child pornography are “fungible commodities” for

which there is an interstate market. Id. at 455.

                Finally, in Taylor v. United States, 136 S. Ct. 2074 (2016), defendant was convicted

under the Hobbs Act of robbing two marijuana dealers in Virginia. That statute “makes it a crime

for a person to affect commerce, or to attempt to do so, by robbery.” Id. at 2077. In an effort to

overturn his conviction, defendant argued that the government had not proven any effect on

interstate commerce. The Court noted that the Commerce Clause permits Congress to regulate three

categories of activity and, as in the other cases discussed above, it focused on the third category, i.e.,

those with a substantial effect on interstate commerce. The Court then reiterated the following

statement from Morrison: “While this final category is broad, ‘thus far in our Nation’s history our

cases have upheld Commerce Clause regulation of intrastate activity only where that activity is

economic in nature.’” Id. at 2079-80 (quoting Morrison, 529 U.S. at 613). The Court went on to say

that “the activity at issue, the sale of marijuana, is unquestionably an economic activity,” and it


                                                   20
upheld the statute, and defendant’s conviction, because

               [u]nder Raich, the market for marijuana, including its intrastate
               aspects, is “commerce over which the United States has jurisdiction.”
               It therefore follows as a simple matter of logic that a robber who
               affects or attempts to affect even the intrastate sale of marijuana
               grown within the State affects or attempts to affect commerce over
               which the United States has jurisdiction.

Id. at 2080.

               2. Discussion

               In deciding whether Congress has used its legislative power permissibly under the

Commerce Clause, the cases instruct to first evaluate the economic nature of the regulated activity.

In the present case, the government has failed to show that FGM is a commercial activity. It claims

that “[l]ike child pornography and marijuana, an interstate market exists for FGM.” Gov’t’s Br. at

32. Yet the government’s only evidence of such a market is the fact that it has alleged nine FGM

victims in the present case, five of whom were brought to Michigan from neighboring states. Id.

at 39. This is not a market, but a small number of alleged victims. If there is an interstate market

for FGM, why is this the first time the government has ever brought charges under this 1996

statute?7 The government’s attempt to show that there is an interstate market for FGM falls flat; its

comparison to the multi-billion-dollar interstate markets for marijuana and pornography is

unsupported and unconvincing.


       7
         The government indicates that there was one other FGM prosecution in 2005, in which
the two defendants allegedly “offered to perform FGM on two minor girls for $8,000.” Gov’t’s
Br. at 41 n.33. However, this offer was to an undercover agent, not parents seeking this service,
and the defendants pled guilty to child pornography charges. The government’s only other
argument for a commercial aspect of FGM is Senator Wellstone’s comment in 1995 that the
FGM statute would deter “medical professionals, some of whom reportedly have been offered as
much as $3,000 to perform mutilations on young girls.” Id. at 40 n.31. The government has
offered no evidence of money changing hands for such mutilations.

                                                 21
                The government also contends that FGM is “an illegal form of healthcare,” and since

Congress can regulate healthcare, it can regulate FGM. In an effort to show that FGM is a form of

healthcare, the government points to the fact that two of the defendants are physicians, that the

procedure was performed at a medical clinic, and that Dr. Nagarwala “used commercially-sold

medical tools and supplies,” including Valium, a “schedule VI controlled substance, federally

regulated as a commercial product.” Id. at 38. The comparison of FGM to healthcare is unsuitable.

FGM is a form of physical assault, not anything approaching a healthcare service. The cases the

government cites in this section of its brief dealt with abortion services and healthcare generally, id.

at 37, which bear no resemblance to the crime of mutilating girls’ genitalia.

                The government further asserts that “like the legislation at issue in Raich, Congress

has enacted a comprehensive regulatory regime to eradicate FGM.” Id. at 33. The regulatory

regime at issue in Raich is the Comprehensive Drug Abuse Prevention and Control Act and

implementing regulations. This statute covers drug treatment (Title I), drug control and enforcement

(Title II), and drug importation (Title III). Title II, which classifies a long list of drugs in one of five

schedules, sets “strict requirements regarding registration, labeling and packaging, production

quotas, drug security, and recordkeeping.” Raich, 545 U.S. at 14. There is no comparable

“regulatory regime” for FGM, but simply a ban on the practice. In Raich, the Supreme Court noted

that “[e]conomics refers to the production, distribution, and consumption of commodities,” and

found that the CSA “regulates the production, distribution, and consumption of commodities for

which there is an established, and lucrative, interstate market.” Id. at 25-26. No such comparison

can be made with FGM.

                FGM cannot, by any stretch of the imagination, be classified as an economic or


                                                    22
commercial activity. There is no suggestion that the procedure is done for money, aside from the

unsupported comment made years ago by Senator Wellstone. See supra note 7. Nor is there any

suggestion that this “service” is offered within anything approaching an established interstate

market, as exists for illegal drugs and pornography. Committing FGM is comparable to possessing

a gun at school, i.e., a criminal act that “has nothing to do with commerce or any sort of economic

enterprise.” Lopez, 514 U.S. at 561. Nor can the Court distinguish FGM from gender-motivated

crimes of violence, which the Supreme Court noted in Morrison “are not, in any sense of the phrase,

economic activity.” 529 U.S. at 613. Even assuming that FGM is a wide-spread practice within the

United States (a fact the government has not established), it cannot be as wide-spread as violence

against women. If, as the Supreme Court found in Morrison, rape and other forms of sexual assault

against women are not economic or commercial activity, and therefore not part of an interstate

market, no different conclusion can be reached concerning FGM, which is another form of gender-

related violence.

                The second factor the Court must consider is whether the statute contains “a

jurisdictional element limiting the reach of the law to a discrete set of activities that has an explicit

connection with, or effect on, interstate commerce.” Norton, 298 F.3d at 555-56. There is no

jurisdictional element in the FGM statute, which does not require any proof that the victims or the

provider traveled in, or had any effect on, interstate commerce.

                The cases indicate that the absence of a jurisdictional element is unimportant if there

are sufficient congressional findings (third factor) or other evidence (fourth factor) of a substantial

effect on interstate commerce. In the present case, however, there are no congressional findings




                                                   23
other than the pro forma ones that accompanied passage of the statute.8 However, these are not

findings as much as unsupported conclusions, and they do not begin to compare with the extensive

findings made, for example, by both houses of Congress in Norton, Raich, and Perez. Nor are these

the type of detailed, record-based findings that “would enable us to evaluate the legislative judgment

that the activity in question substantially affected interstate commerce, even though no such

substantial effect was visible to the naked eye.” Lopez, 514 U.S. at 563.

                 The Court next comes to the fourth factor, “the link between the regulated activity

and interstate commerce,” Norton, 298 F.3d at 556, i.e., whether there is a rational basis for finding



       8
           These findings, which appear in the “historical and statutory notes” of § 116, state:

                 The Congress finds that:

                 (1) the practice of female genital mutilation is carried out by
                 members of certain cultural and religious groups within the United
                 States;

                 (2) the practice of [FGM] often results in the occurrence of physical
                 and psychological health effects that harm the women involved;

                 (3) such mutilation infringes upon the guarantees of rights secured by
                 Federal and State law, both statutory and constitutional;

                 (4) the unique circumstances surrounding the practice of [FGM] place
                 it beyond the ability of any single State or local jurisdiction to
                 control;

                 (5) the practice of [FGM] can be prohibited without abridging the
                 exercise of any rights guaranteed under the first amendment to the
                 Constitution or under any other law; and

                 (6) Congress has the affirmative power under section 8 of article I,
                 the necessary and proper clause, section 5 of the fourteenth
                 Amendment, as well as under the treaty clause, to the Constitution to
                 enact such legislation.

                                                  24
that FGM has a substantial effect on interstate commerce. Here the government’s argument amounts

to this: there is a market for FGM, and even if defendants’ activities have only a slight effect on that

market, Congress can regulate it just as in Wickard, Raich, and Chambers. That is, the government

seems to concede that it cannot show that defendants, by performing FGM and/or aiding and

abetting and/or conspiring to do so, had a substantial effect on interstate commerce. But, the

argument continues, because Congress can regulate the “market” for this service, it can also regulate

defendants’ activities in that market, regardless of how trivial their impact individually may be on

the market as a whole. For the reasons stated above, the Court rejects this argument. There is no

evidence that FGM is a commercial activity, and there is no evidence that anyone beyond the

mothers of the nine girls alleged in the third superseding indictment is in the market for this

“service.”

               Finally, the government asserts that only a federal statute can deal with FGM

because, as Congress asserted in its fourth finding, “the unique circumstances surrounding the

practice of female genital mutilation place it beyond the ability of any single State or local

jurisdiction to control.” See supra note 8. This argument fails for at least two reasons. First, the

Commerce Clause allows Congress to regulate commercial activity that has a substantial effect on

interstate commerce, not activity that is “beyond the ability of any single State or local jurisdiction

to control.” Second, the government informs the Court that twenty-seven states have passed FGM

statutes, see Gov’t’s Ex. 20, and nothing prevents the others from doing so. Further, counsel for the

government argued during the December 5, 2017, hearing on defendants’ motion to dismiss one of

the counts of the second superseding indictment that FGM is criminal sexual conduct because it

involves unlawful touching and penetration. If that is correct, then FGM could already be


                                                  25
prosecuted in every state under existing criminal sexual conduct statutes, to say nothing of battery

or child abuse statutes. The government’s suggestion that “those seeking the procedure [can] travel

to refuge states where the practice is not prohibited” is simply false. Gov’t’s Br. at 33, 43. No state

offers refuge to those who harm children.

Conclusion

               Having reviewed § 116(a) with the greatest possible deference, the Court concludes

that it is unconstitutional. Congress had no authority to pass this statute under either the Necessary

and Proper Clause or the Commerce Clause.

               The Necessary and Proper Clause does permit Congress to pass legislation to enforce

treaty obligations, but there must be a rational relationship between the two. In the present case,

there is no such relationship between the ICCPR and the FGM statute. Article 3 calls for “the equal

right of men and women to the enjoyment of all civil and political rights set forth in the present

Covenant,” while Article 24 calls for protection of children without discrimination based on “race,

colour, sex, language, religion, national or social origin, property or birth.” Neither article is

rationally related to the FGM statute, which prohibits the mutilation of girls’ genitalia. Even if it

could be argued that the statute rationally seeks to implement a provision of the ICCPR, Congress

may not enact such a statute because, as the Supreme Court has stated, the federal government has

no “plenary police power,” Lopez, 514 U.S. at 566, and “the clearest example of traditional state

authority is the punishment of local criminal activity.” Bond, 572 U.S. at 858. Federalism concerns

demand that this division of authority between the federal and state governments be respected. No

treaty – and no statute enacted to implement a treaty – may upset this balance.

               Nor was enactment of the FGM statute a permissible exercise of congressional power


                                                  26
under the Commerce Clause. That clause permits Congress to regulate activity that is commercial

or economic in nature and that substantially affects interstate commerce either directly or as part of

an interstate market that has such an effect. The government has not shown that either prong is met.

There is nothing commercial or economic about FGM. As despicable as this practice may be, it is

essentially a criminal assault, just like the rape at issue in Morrison. Nor has the government shown

that FGM itself has any effect on interstate commerce or that a market exists for FGM beyond the

mothers of the nine victims alleged in the third superseding indictment. There is, in short, no

rational basis to conclude that FGM has any effect, to say nothing of a substantial effect, on

interstate commerce. The present case cannot be distinguished from Lopez or Morrison. As in those

cases, FGM is a crime that could be prosecuted under state law. FGM is not part of a larger market

and it has no demonstrated effect on interstate commerce. The Commerce Clause does not permit

Congress to regulate a crime of this nature.

               As the Supreme Court has stated, “[a] criminal act committed wholly within a State

‘cannot be made an offence against the United States, unless it have some relation to the execution

of a power of Congress, or to some matter within the jurisdiction of the United States.’” Bond, 572

U.S. at 854 (quoting United States v. Fox, 95 U.S. 670, 672 (1878)). For the reasons stated above,

the Court concludes that Congress had no authority to enact 18 U.S.C. § 116(a) under either grant

of power on which the government relies. Therefore, that statute is unconstitutional. Accordingly,




                                                 27
                IT IS ORDERED that defendants’ motion to dismiss counts one through six of the

third superseding indictment is granted.


                                        s/Bernard A. Friedman
Dated: November 20, 2018                BERNARD A. FRIEDMAN
Detroit, Michigan                       SENIOR UNITED STATES DISTRICT JUDGE



                                      CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first class U.S. mail on November 20, 2018.
                                        s/Johnetta M. Curry-Williams
                                        Case Manager




                                                   28
